Citation Nr: 0811360	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  04-25 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for skin cancer as 
secondary inservice radiation exposure.  

3.  Entitlement to service connection for generalized tooth 
decay, to include as secondary to service-connected diabetes 
mellitus.  

4.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

5.  Entitlement to a rating in excess of 20 percent for 
residuals of postoperative left knee medial meniscus, with 
chondromalacia, osteoporosis, and degenerative arthritis.  

6.  Entitlement to a rating in excess of 10 percent for 
residuals of chondromalacia, right knee, with osteoporosis 
and degenerative arthritis.  

7.  Entitlement to an initial (compensable) rating for 
bilateral hearing loss.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active military service from August 1950, for 
over 20 years, and retired in October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in Los Angeles, California.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

There are numerous reasons for Remand in this case to 
include: opportunity to provide the veteran with proper VCAA 
notice letter; opportunity for additional stressor 
development; opportunity to provide medical evidence of skin 
cancer with possible radiation development to follow; 
obtainment of medical opinion as to etiology of generalized 
tooth decay; and contemporaneous examinations regarding 
service-connected diabetes mellitus and bilateral knee 
conditions.  

As to the claim of service connection for PTSD, it is noted 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  With regard to the 
third PTSD criterion, evidence of in-service stressors, the 
evidence necessary to establish that the claimed stressor 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(1).

In this case, the veteran has been diagnosed by private 
personnel as having PTSD (see documents dated in 2003) based 
on combat experiences.  However, the veteran has not provided 
details regarding inservice combat stressors as requested.  
At the January 2008 personal hearing, he recalled a stressful 
incident that happened in 1952 in the Pacific Ocean "just 
right outside of the Philippines and Hiroshima" when 6 men 
were lost in one day in a plane crash.  It is believed that 
additional development is necessary regarding inservice 
stressors.  

As to the veteran's claim that he has skin cancer as a result 
of inservice exposure to radiation, it is noted that no such 
skin cancer was found upon VA examination in January 2003.  
It is believed, however, that additional development is also 
necessary in that at the hearing, the veteran insisted that 
he had been diagnosed with cancer of the intestines and with 
skin cancer in the area of his temple.  He also alleged that 
he was sterile as a result of radiation exposure.  It is the 
Board's conclusion that the veteran should be provided the 
opportunity to present medical evidence that any of these 
conditions exist and, if so, follow-up procedures will be 
instituted to determine whether the veteran was exposed to 
ionizing radiation during service.  The Board will also 
provide opportunity for AMC/RO to obtain any medical records 
not already included in the claims file which might show the 
presence of these conditions.  

As to the veteran's claim that service connection is 
warranted for tooth decay, it is noted that the record does 
reflect the presence of such condition.  However, the record 
does not include an opinion as to whether the veteran's 
dental problems are related to his diabetes mellitus, as 
alleged.  An opinion of the etiology of the veteran's dental 
problems will be obtained upon REMAND.  

As to the veteran's already service-connected disorders 
involving the knees, diabetes mellitus, and bilateral hearing 
loss, assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(c)(4) (2007).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Court determined the 
Board should have ordered contemporaneous examination of 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

The Board finds that given the length of time since the last 
VA examination and the clinical evidence reflecting 
continuing treatment, a current examination is in order to 
ascertain the current extent of the service-connected 
disorders.  The Court has held that when a veteran alleges 
that his service-connected disability has worsened since he 
was previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Therefore, current VA 
examinations are required.

Moreover, upon REMAND, the veteran must also be provided with 
VCAA notice that is compliant with the current laws and 
regulations relating thereto.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2007), and any other applicable legal 
precedent.  Such notice should 
specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  The 
RO/AMC should also specifically request 
that he provide any evidence in his 
possession that pertains to the claim 
as explicitly required by 38 C.F.R. 
§ 3.159(b).  38 U.S.C.A. § 5103(a) and 
(b) (West 2002 & Supp. 2007); 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO/AMC should 
also ensure that any supplemental VCAA 
notice is in compliance with the 
guidance set forth in Dingess/Hartman.  
Notice pursuant to Hart v. Mansfield, 
21 Vet. App. 505 (2007) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
should also be undertaken.  A record of 
this notification must be incorporated 
into the claims file.  

2.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of the conditions on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the RO/AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  The AMC/RO should contact the 
veteran and offer him another 
opportunity to provide any additional 
information he can remember regarding 
his claimed stressors as well as inform 
him of the importance of providing as 
much detail as possible.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as the names of 
casualties and identifying information 
concerning any other individuals 
involved in the events, including their 
ranks, units of assignments, or any 
other identifying details.

With this information, the AMC/RO 
should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether 
or not the veteran provides an 
additional statement, as requested 
above.  This summary, a copy of the 
veteran's DD 214, and all associated 
service documents should be sent to the 
U.S. Army Joint Service Records 
Research Center (JSRRC), National 
Archives and Records Administration 
(NARA), or any other appropriate agency 
for verification of the alleged 
stressful events in service.  JSRRC, 
NARA, or any other agency should be 
provided with a copy of any information 
obtained above and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.

4.  Following the receipt of a response 
from the entities as outlined above, 
the AMC/RO should prepare a report 
detailing the nature of any stressor 
which it has determined is established 
by the record as having occurred.  If 
no stressor has been verified, the 
AMC/RO should so state in its report.  
This report is then to be added to the 
claims folder.

5.  The veteran should be afforded a 
psychiatric examination to determine 
the diagnosis of any and all mental 
health disorders which may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, but 
should include psychological testing 
including PTSD sub scales.  The AMC/RO 
should provide the examiner with a 
summary of any verified in-service 
stressors, and the examiner must be 
instructed that only these events may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the in-service stressors, but only 
those stressors that have been 
independently verified.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
file must be made available to the 
examiner for review.

6.  If medical evidence is obtained 
through the obtainment of additional 
records as reflected in #2 above which 
shows that any claimed condition 
resulting from alleged inservice 
radiation exposure is present and is 
listed as a radiogenic disease, then 
the AMC/RO should follow the 
development provided under 38 C.F.R. 
§ 3.311 (2007), to include determining 
whether the veteran was exposed to 
ionizing radiation, obtaining a dose 
estimate, and referring the case to the 
Under Secretary for Benefits, should 
the facts warrant such.  

7.  The AMC RO should schedule the 
veteran for an appropriate VA medical 
examination to determine and clarify 
the current manifestations and effects 
of his diabetes mellitus.  The examiner 
must be provided with the claims file 
for review.  The examiner should report 
all of the current manifestations of 
the veteran's diabetes.  The examiner 
must provide an opinion as to whether 
management of the veteran's diabetes 
requires insulin, a restricted diet, or 
regulation of activities.  Also, the 
examiner should provide an opinion as 
to the etiology of the veteran's tooth 
decay.  Specifically, is it at least as 
likely as not (a 50% or higher degree 
of probability) that the appellant's 
generalized tooth decay was caused or 
permanently aggravated by his service-
connected diabetes mellitus?  In 
answering this question, please discuss 
the most likely etiology of the 
veteran's tooth decay and discuss any 
pertinent medical records.

8.  As to the service-connected 
bilateral knee conditions, the AMC/RO 
should schedule the veteran for a VA 
orthopedic examination to determine the 
current level of impairment of each 
knee.  The claims folder must be made 
available to the examiner for review.  
He or she is asked to describe the 
following: recurrent subluxation or 
lateral instability; range of motion in 
degrees of flexion and extension; and, 
any functional loss due to pain, 
weakness, or fatigue, if feasible, in 
additional degrees of loss of flexion 
or extension.  

9.  The AMC/RO should also schedule the 
veteran for a VA audiological 
examination with audiometric testing.  
The claims file should be made 
available to the examiner for review.  
The examiner's report with test results 
should be associated with the veteran's 
claims file.  

It is reiterated that the claims file 
must be made available to and reviewed by 
the examiners pursuant to conduction of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  38 C.F.R. § 3.655 
(2006).  Examples of good cause include, 
but are not limited to, the illness or 
hospitalization of the claimant or the 
death of an immediate family member.  If 
the appellant fails to report to the 
scheduled examination, the AMC/RO should 
obtain and associated with the claims 
file a copy or copies of the notice or 
notices of examination sent to the 
appellant by the appropriate VA medical 
facility.  

10.  After the above development is 
completed, the AMC/RO should then 
review the issues on appeal based on 
any additional evidence submitted by 
the veteran or obtained by VA and based 
on the additional VA examination 
reports resulting from this REMAND.  
Each of the claims should be 
adjudicated.  When considering 
increased ratings for the right and 
left knee conditions, the AMC/RO should 
consider whether separate ratings are 
warranted for limitation of flexion or 
extension and instability of the knees.  
If any claim is denied, the AMC/RO 
should furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC), and 
should give the veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



